Title: To Benjamin Franklin from the Chevalier de Chastellux, 1 February 1781
From: Chastellux, François-Jean de Beauvoir, chevalier de
To: Franklin, Benjamin


Monsieur
a newport le 1er fevrier 1781
Instruit a aimer et à estimer encore plus votre patrie depuis que je la vois de plus près, ce sentiment est inseparable de celui que j’ai depuis longtems pour le digne representant qu’elle a en france. Il m’est infiniment agreable, comme françois de rendre temoignage en amèrique à la juste consideration, ou plutôt à l’enthousiasme aussi bien senti que bien merité que vous avés inspiré à ma nation. Ami des lettres et allié de l’amerique, je dois respecter et aimer Mr franklin plus que personne. Vous pouvés donc vous en rapporter a moi lorsque je vous assure que Mr Laurens partage mes opinions et mes sentimens, et qu’après le bien de sa patrie, ce qu’il desire le plus au monde, c’est votre estime et votre amitié. Je suis sur que vous trouverés en lui la capacité pour les affaires jointe au zele d’un citoyen et à la candeur d’un soldat. Il peut paroitre éttonant que je vous recommande un de vos compatriotes, mais ayant préparé et operé la revolution de la moitié de l’amerique pouvés vous connoitre tous ceux que vous avés affranchis?
C’est a Philadelphie que j’ai connu Mr Laurens et c’est là que vos lettres m’ont valu le meilleur accueil de Mr Reed et de la societé academique. Agrées en mes remercimens ainsi que l’assurance des sentimens sinceres avec les quels j’ai lhonneur d’etre votre tres humble et tres obeissant serviteur
LE CH DE CHASTELLUX
